UNITED STATES OF AMERICA SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 23, 2012 CAPITAL FINANCIAL HOLDINGS, Inc. (Exact name of registrant as specified in its charter) North Dakota 0-25958 45-0404061 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1 Main Street North, Minot, North Dakota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(701) 837-9600 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02(b)Departure of Directors or Certain Officers The Company’s Chief Financial Officer and Treasurer, Valarie A. Hoskin, provided notice to the Company on March 9, 2012 that she is resigning effective March 23, 2012 as the Chief Financial Officer,Treasurer and Corporate Secretary.The Company is in the process of appointing an interim Chief Financial Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPITAL FINANCIAL HOLDINGS, Inc. By: /s/John R. Carlson John R. Carlson Chief Executive Officer & President Dated:March 27, 2012
